               Case 2:19-cv-02719-JJT Document 42 Filed 07/24/19 Page 1 of 3




 1   RANDAZZA LEGAL GROUP, PLLC
     Marc J. Randazza, AZ Bar No. 027861
 2   Ronald D. Green, Pro Hac Vice
 3   LaTeigra C. Cahill, Pro Hac Vice
     2764 Lake Sahara Drive, Suite 109
 4   Las Vegas, Nevada 89117
     Tel: 702-420-2001
 5
     ecf@randazza.com
 6   Attorneys for Defendant
     Amy Frank
 7

 8                             UNITED STATES DISTRICT COURT
                                   DISTRICT OF ARIZONA
 9
                                    PHOENIX DIVISION
10
     Richard C. Carrier, Ph.D.,                Case No.: 2:19-CV-02719-JJT
11
        an individual,
12                                             NOTICE OF WITHDRAWAL OF
                  Plaintiff,                   ATTORNEY
13
          v.
14

15   Amy Elizabeth Frank,
       an individual,
16

17                Defendant.

18
19

20
21
22

23
24
25
                                               -1-
26
                                 Notice of Withdrawal of Attorney
                                        2:19-CV-02719-JJT
27
            Case 2:19-cv-02719-JJT Document 42 Filed 07/24/19 Page 2 of 3




 1                     NOTICE OF WITHDRAWAL OF ATTORNEY
 2        PLEASE TAKE NOTICE that the appearance of LaTeigra C. Cahill of
 3   Randazza Legal Group, PLLC is hereby withdrawn for Defendant Amy
 4   Elizabeth Frank. Defendant will continue to be represented by attorneys-of-
 5   record Marc J. Randazza and Ronald D. Green of the law firm
 6   of Randazza Legal Group, PLLC.
 7        Dated this 24th day of July 2019.
 8                                       Respectfully Submitted,

 9                                       RANDAZZA LEGAL GROUP, PLLC
                                         /s/ LaTeigra C. Cahill
10
                                         Marc J. Randazza, AZ Bar No. 027861
11                                       Ronald D. Green, Pro Hac Vice
                                         LaTeigra C. Cahill, pro hac vice
12                                       2764 Lake Sahara Drive, Suite 109
13                                       Las Vegas, Nevada 89117
                                         ecf@randazza.com
14                                       Attorneys for Defendant
15                                       Amy Elizabeth Frank

16

17

18
19

20
21
22

23
24
25
                                           -2-
26
                             Notice of Withdrawal of Attorney
                                    2:19-CV-02719-JJT
27
            Case 2:19-cv-02719-JJT Document 42 Filed 07/24/19 Page 3 of 3




 1                                                        Case No. 2:19-cv-02719-JJT
 2                            CERTIFICATE OF SERVICE
 3        I HEREBY CERTIFY that on July 24, 2019, I electronically filed the
 4   foregoing document with the Clerk of the Court using CM/ECF. I further
 5   certify that a true and correct copy of the foregoing document is being
 6   served via transmission of Notices of Electronic Filing generated by CM/ECF.
 7
                                          Respectfully Submitted,
 8
 9                                        /s/ LaTeigra C. Cahill
                                          LaTeigra C. Cahill
10

11
12

13

14
15

16

17

18
19

20

21
22

23

24
25
                                            -3-
26
                              Notice of Withdrawal of Attorney
                                     2:19-CV-02719-JJT
27
